In a matrimonial action, defendant appeals from so much of a judgment of the Supreme Court, Nassau County, dated June 30, 1978, as awarded the plaintiff the sum of $800 per week as alimony and child support and dismissed his counterclaim to impress a trust on the marital residence. Judgment modified, on the facts, by reducing the alimony and support awarded to plaintiff to $600 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Under the circumstances, the award of $800 per week as alimony and child support was excessive to the extent indicated herein. With respect to defendant’s counterclaim, Special Term properly dismissed same since defendant failed to meet his burden of proof in his attempt to impress a constructive trust on an undivided one-half interest in the marital residence. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.